Citation Nr: 9923265	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-10 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of death pension 
overpayment in the amount of $6,538.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to July 
1953, and from December 1954 to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada, 
which denied entitlement to waiver of recovery of death 
pension overpayment in the amount of $19,446.  

In August 1998 the Committee on Waivers and Compromises 
amended the amount of overpayment created based upon 
Department of Health and Human Services, Social Security 
Administration (SSA) information, and denied entitlement to 
waiver of recovery of death pension overpayment in the amount 
of $6,538.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1998); see also VAOPGCPREC 6-98.

The Board notes, in this case, the appellant did not 
challenged the validity of the amount of overpayment created, 
and that a review of the record does not indicate the 
overpayment, as amended, was improperly created.  Therefore, 
the issue of entitlement to waiver of recovery is the only 
issue presently before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In August 1997 VA Debt Management Center correspondence 
notified the appellant that an overpayment in the amount of 
$19,446 had been created as a result of a change in her 
pension benefits.  Subsequently, the amount of overpayment 
was amended to $6,538.

3.  The appellant did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

4.  The appellant was at fault in creating the death pension 
benefit overpayment, and VA was not at fault.

5.  Waiver of overpayment would result in unfair enrichment 
to the appellant.

6.  Recovery of overpayment would not deprive the appellant 
or her family of basic necessities.

7.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

8.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance on 
benefits received.


CONCLUSION OF LAW

Recovery of death pension overpayment in the amount 
of $6,538, would not be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects the RO notified the appellant in November 
1993 that her pension benefits payments had been amended 
effective December 1, 1993, based upon countable annual 
income of $0.  She was notified to immediately report any 
change in family income.

In November 1993 the appellant submitted an improved pension 
eligibility verification report which noted she received no 
income from SSA, wages, or any other source.  

In May 1997 the RO notified the appellant it proposed to 
terminate VA benefit payments effective December 1, 1993, 
because information had been obtained which indicated she 
received monthly SSA benefits.  The RO requested she submit 
evidence of the award of SSA benefits.  

In correspondence dated in June 1997 the appellant stated 
that her monthly SSA benefit payments did not meet her 
necessary expenses.  She reported monthly expenses of $300 
rent, $200 utilities, $120 food, $100 miscellaneous, and 
$300 doctor visits.

VA Debt Management Center correspondence dated in August 1997 
notified the appellant that an overpayment in the amount of 
$19,446 had been created as a result of a change in her 
pension benefits.  

In November 1997 the appellant requested waiver of recovery 
of death pension overpayment.  She reported she was presently 
employed in housekeeping at various houses, with net income 
from employment of $800 per month.  She also reported she 
received $615 per month in SSA benefits, and that her monthly 
expenses included $465 rent, $250 food, $165 utilities, $21 
telephone, $30 clothing, $245 transportation, and monthly 
credit card debt in the amount of $229.  She listed current 
assets of $40 cash and $19,000 in real estate.  She stated 
she was able to repay $50 per month while she was working.

In December 1997 the Committee on Waivers and Compromises 
denied waiver.  

In March 1998 the appellant submitted notice of disagreement 
and reported she was no longer working.  She stated once she 
started working again she would be able to repay $50 per 
month.  In her financial status report she stated she had 
cleaned 5 to 7 family homes until December 1997.  She 
reported her only income was her $628 monthly SSA payment, 
and listed expenses of $465 rent, $250 food, $165 utilities, 
$21 telephone, $245 transportation, $30 clothing, and $231 
monthly credit card debt.  She reported current assets of 
$150 cash, a 1988 automobile valued at $3,000, and real 
estate worth $48,000.  

In July 1998 the RO received SSA information indicating the 
appellant began receiving widow's benefits in March 1996.  

In her July 1998 substantive appeal the appellant stated that 
she had not been able to return to work, but had applied for 
many positions.  She stated she believed her age was a 
liability.  She also stated that her family had been helping 
her with her monthly expenses.  She reported her monthly 
income was $628 in SSA benefits, and listed monthly expenses 
of $465 rent, $100 food, $160 utilities, $21 telephone, $15 
clothing, $125 transportation, and $231 monthly credit card 
debt.  It was noted that her sister had been paying her 
monthly credit card debt until she could begin working again.  

In August 1998 the RO notified the appellant that she had 
been awarded VA death pension benefits retroactively for the 
period from December 1, 1993, to May 1, 1996, because 
evidence indicated she began receiving SSA benefits in April 
1996.  Subsequently, an August 1998 statement of the case 
notified the appellant the amount of overpayment had been 
amended to $6,538.

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.963(a) (1998).  The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 C.F.R. § 1.965(a) (1998).

The Committee on Waivers and Compromises has determined that 
the indebtedness did not result from fraud, misrepresentation 
or bad faith on the veteran's part, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302(West 1991).  The Board concurs, however, 
before recovery of indebtedness can be waived, it must also 
be shown that it would be against the principles of equity 
and good conscience to require the veteran to repay the debt 
to the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The Board notes the record shows the 
appellant began receiving SSA benefits in April 1996, but did 
not report her change in income.  Therefore, the Board finds 
the appellant was solely at fault for the creation of the 
overpayment, and VA was not at fault.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because she would be allowed to retain funds in excess of 
those to which she was legally entitled.  

The Board further finds the appellant's argument that undue 
financial hardship would result from the recovery of 
overpayment is not persuasive.  The record shows the 
appellant earned wages from housekeeping in the past to 
supplement her income, but she offered no explanation as to 
why her employment at various family homes was terminated in 
December 1997.  It seems unlikely that 5 to 7 individual 
families would terminate services simultaneously without 
cause.  There was also no explanation why her reported 
monthly expenses increased from June 1997 to November 1997.  
Although she claims she requires the assistance of family 
members to meet her monthly expenses, the Board finds the 
evidence of record is not probative of undue hardship.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The intent 
of VA death pension benefits is to provide a veteran's 
surviving spouse with a subsistence income when other income 
is inadequate.  The record in this case does not reflect this 
objective has been nullified.

There is no indication that reliance on the overpaid benefits 
resulted in the appellant's relinquishment of a valuable 
right or the incurrence of a legal obligation.  The Board has 
determined, therefore, that recovery of the overpayment would 
not be against equity and good conscience.


ORDER

Entitlement to waiver of recovery of death pension 
overpayment in the amount of $6,538 is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

